Exhibit 10.3

MASSEY ENERGY COMPANY

Non-Employee Director Initial Restricted Unit Award Agreement

[            ] Restricted Units

THIS AGREEMENT dated as of the          day of                 ,         ,
between MASSEY ENERGY COMPANY, a Delaware Corporation (the “Company”), and
[                                ] (“Participant”) is made pursuant and subject
to the provisions of the Massey Energy Company 2006 Stock and Incentive
Compensation Plan, as such plan may be amended from time to time (the “Plan”), a
copy of which is attached. All capitalized terms used herein that are defined in
the Plan have the same meaning given them in the Plan.

1. Award of Restricted Units. Pursuant to the Plan, the Committee that
administers the Plan granted to Participant effective the date upon which the
Agreement becomes fully executed, subject to the terms and conditions of the
Plan and subject further to the terms and conditions herein set forth, an award
of              Restricted Units. The Restricted Units shall become earned and
payable only in cash as more fully set forth herein. Payment of the value of the
Restricted Units which become Vested (as defined below) shall be made on the
date the Restricted Units become Vested.

2. Restrictions. Except as provided in this Agreement, the Restricted Units are
nontransferable and are subject to a substantial risk of forfeiture.

3. Vesting. Subject to Paragraph 6 and except as provided in Paragraphs 4 and 6
below, Participant’s interest in the Restricted Units shall become transferable
and nonforfeitable (“Vested”) with respect to one-third of the shares of
Restricted Stock on each of                                 ,         ,
                                ,         , and
                                ,         .

4. Death, Retirement or Disability. If Participant dies, retires or becomes
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Permanently and Totally Disabled”)
while serving on the Board and prior to the forfeiture of the shares of
Restricted Units under Paragraph 5 below, Participant’s Restricted Units shall
be “Vested” (i.e., the restrictions on transfer and risk of forfeiture in
Paragraph 2 above shall lapse). For purpose of this Agreement, retirement shall
mean Participant’s cessation of service on the Board with the express approval
(which may be withheld and is not guaranteed) at such time by the Board of
Directors, or the Committee that administers the Plan, of such cessation being
retirement, and a Vesting event, for purposes of the Restricted Units; and if
such approval is not provided, then such cessation shall not be considered
retirement for purposes hereof and such cessation shall not operate to Vest the
Restricted Units.

5. Forfeiture. Subject to Paragraph 4 above and Paragraph 6 below, all shares of
Restricted Units that are not then Vested shall be forfeited if Participant’s
service on the Board terminates for any reason.



--------------------------------------------------------------------------------

6. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s Restricted Stock shall be Vested if Participant’s service
terminates within two years following a Change in Control other than on account
of a voluntary resignation from service on the Board.

7. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

If to the Company:

Massey Energy Company

4 North Fourth Street

Richmond, Virginia 23219

Attn: Corporate Secretary

If to Participant:

                                                 

                                                 


8. No Right to Continued Service. This Agreement does not confer upon
Participant any right to continue to serve on the Board of Directors of the
Company, nor shall it interfere in any way with the right of the Company to
terminate such service at any time, if permissible.

9. Change in Capital Structure. The terms of this Agreement shall be adjusted as
the Committee determines is equitably required in the event that (a) the Company
(i) effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or (ii) engages in a transaction to which Section 424
of the Code applies or (b) there occurs any other event which, in the judgment
of the Committee, necessitates such action.

10. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

11. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

12. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

13. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

MASSEY ENERGY COMPANY

 

    Date:                         ,          [Authorized Officer]     [Title]  
 

 

    Date:                         ,          [Participant]    

 

-3-